WISCONSIN SUPREME COURT ORDER

Attorney John Timothy Gratz filed a petition for the revocation by consent of his license to practice law in Wisconsin, pursuant to SCR 21.10(1), as discipline for professional misconduct. The petitioner stated that he is unable to successfully defend against allegations of misconduct under investigation by the Board of Attorneys Professional Responsibility concerning his *595failure to notify a client of a judgment for costs entered against her, an adverse decision of the Court of Appeals and his filing of a petition for review and the subsequent denial of that petition, as well as his failure to give the client the copies of appellate papers she had requested; his obtaining personal loans from a client for himself and family members and friends and a loan in the name of another person, all of which went into default, as well as his default on a compromise agreement to settle an action commenced by the client against him; his conversion to his own use of monies held in his trust account on behalf of clients; his failure to turn over funds to clients entitled to them following a bankruptcy proceeding and his conversion of those funds to his own use; his failure to maintain required trust account documents and records and his having falsely certified that he had complied with those record-keeping requirements; his failure to timely file federal and state income tax returns for the years 1987 to 1992; his continuing to practice law while suspended from practice for failure to pay State Bar dues.
Attorney Gratz was licensed to practice law in Wisconsin in 1976 and practiced in Madison until relocating to Florida.
The Board of Attorneys Professional Responsibility filed its report on July 23,1993 recommending that the license revocation petition be granted and that Attorney Gratz be required to make restitution for his use of client funds.
It Is Ordered that the license of John Timothy Gratz to practice law in Wisconsin is revoked, effective the date of this order.
It Is Further Ordered that within 60 days of the date of this order John Timothy Gratz make restitution *596as recommended in the report of the Board of Attorneys Professional Responsibility.
Marilyn L. Graves Clerk of Supreme Court